UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

Ronald Satish Emrit, )
)
Plain'fiff, ) Case: 1:17-cv-00095
) Assigned To : Unassigned
V- ) Assign. Date : 1/12/2017
) Description: Pro Se Gen. Civ. (F-DECK)
Congressman Joe Heck, ) 4
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
informal pauperis. The Court will grant the plaintiff’s application and dismiss the complaint for
lack of subject matter jurisdiction

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C.
2007) (citing Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party
seeking relief in the district court must at least plead facts that bring the suit within the court's
jurisdiction See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the

action. See Fed. R. Civ. P. lZ(h)(3).

l

 

The plaintiff, a Nevada resident, sues Nevada Congressman Joe Heck for allegedly
failing to assist plaintiff as one of his constituents He seeks money damages exceeding $45
million. The plaintiff alleges, among other omissions, that Heck “never helped [him] with
regards to getting an increase in the amount of his Social Security disability benefits” and food
stamps, and “with regards to his struggle in terms of getting a Section 8 voucher. . . or any other
type of subsidized housing from a local housing authority in Nevada.” Compl. at 3-4. He sets
out nine sundry counts, which are styled as follows: Count One: Material Breach of Contract;
Count Two: Negligence; Count Three: Conversion; Count Four: Civil Fraud/Material
Representation; Count Five: Intentional of Emotional Distress; Count Six: Products
Liability/l\/lanufacturing Defect; Count Seven: Breach of an Implied Warranty of
Merchantability; Count Eight: Breach of an Implied Warranty of Fitness for a Particular Purpose;
Count Nine: Tortious Interference with Business Relations/Contracts. The plaintiff also alleges
that the defendant “committed a violation” of the Constitution’s equal protection, due process
and privileges and immunities clauses, Compl. at 2, but he does not state any supporting facts.
See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A complaint must contain sufficient factual

351

matter, accepted as true, toy ‘state a claim to relief that is plausible on its face. ) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
The complaint does not present a viable federal question, and it does not provide a basis

for diversity jurisdiction because the plaintiff and the defendant are necessarily residents of

Nevada. A separate order of dismissal accompanies this Memorandum Opiniorf.

DATE: January_/L, 2017 %J%M

Chief Judge